Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 1 of 11




                    EXHIBIT 7
   Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 2 of 11

    1 fitele
    BBAGG
Volume
Volume 22




                    Implementing
               Broadband
               Broadband Aggregation
                          Aggregation
                on Cisco 10000 Series
                   Cisco 10000 Series

          Version10
          Version1.0




                                             Guide
                                     Student Guide
                                     Student




                                                                      ARISTAWSOU0010642
                                                                      ARISTA_WSOU_0010642
Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 3 of 11

  The
  The   products and
        products  and specifications
                       specifications, configurations,
                                         configurations   and other technical information
                                                          and other technical information regarding   the products
                                                                                            regarding the                  manual
                                                                                                          products in this manual                                                                                             in this


  are  subject to
  are subject     change without
               to change             notice
                            without notice.   All
                                              All statements  technical information
                                                  statements, technical  information, and  recommendations in this manual
                                                                                      and recommendations            manual are
                                                                                                                             are                                                                                 in    this


  believed
  believed to bebe accurate
                 to
                   accurate but
                             but are
                                 are presented
                                      presented   without
                                                  without warranty
                                                          warranty of       kind express
                                                                     of any kind,            implied You
                                                                                          or implied.
                                                                                  express or          You must  take full
                                                                                                           must take                                                                                                               full


  responsibility
  responsibility for their application
                                for        of
                                        their
                             application of   any products
                                                   products specified         manual
                                                            specified in this manual.                                              in    this



  LICENSE
  LICENSE
  PLEASE READ
  PLEASE READ THESE
              THESE TERMS  AND CONDITIONS
                    TERMS AND  CONDITIONS CAREFULLY
                                          CAREFULLY BEFORE
                                                      BEFORE USING
                                                              USING THE MANUAL
                                                                    THE MANUAL,
  DOCUMENTATION, ANDOR
  DOCUMENTATION           SOFTWARE MATERIALS
                  AND/OR SOFTWARE   ("MATERIALS"). BY
                                                   BY USING
                                                      USING THE  MATERIALS YOU
                                                            THE MATERIALS  YOU AGREE TO
                                                                               AGREE TO
  BE BOUND BY
  BE BOUND BY THE
              THE TERMS AND CONDITIONS
                  TERMS AND CONDITIONS OF THIS LICENSE
                                       OF THIS LICENSE.                                                                                                             YOU DO
                                                                                                                                                                 IF YOU
                                                                                                                                                                 IF     DO NOT AGREE WITH
                                                                                                                                                                           NOT AGREE WITH THE
                                                                                                                                                                                          THE
  TERMS
  TERMS OF THIS LICENSE
        OF THIS          PROMPTLY RETURN
                LICENSE, PROMPTLY RETURN THE
                                         THE UNUSED MATERIALS WITH
                                             UNUSED MATERIALS       PROOF OF
                                                              (WITH PROOF    PAYMENT
                                                                          OF PAYMENT)
  TO
  TO THE
     THE PLACE
         PLACE OF
               OF PURCHASE
                  PURCHASE FOR
                           FOR A
                               A FULL REFUND
                                 FULL REFUND.
  Cisco
  Cisco Systems     Inc. Cisco
          Systems, Inc   ("Cisco") and
                                     and its suppliers  grant to
                                              suppliers grant           You aa nonexclusive
                                                               to you ("You")
                                                                        its        nonexclusive and
                                                                                                 and nontransferable   license to use
                                                                                                      nontransferable license      use                                                                                                        to


  the Cisco Materials    solely for Your
  the Cisco Materials solely        Your own personal use.use If the
                                                        for
                                                                   the Materials  include Cisco
                                                                        Materials include  Cisco software   Software Cisco
                                                                                                  software ("Software"),If Cisco


  grants  to You
  grants to  You aa nonexclusive
                    nonexclusive andand nontransferable
                                          nontransferable license
                                                           license to use
                                                                        use the
                                                                            the Software
                                                                                Software in object  code form
                                                                                             object code  form solely on a
                                                                                                               solely on   a single
                                                                                                                              to                                          in


  central
  central processing   unit owned
           processing unit   owned or   leased by You
                                     or leased     You or
                                                        or otherwise    embedded in equipment
                                                            otherwise embedded        equipment provided       Cisco You
                                                                                                  provided by Cisco.  You may     make
                                                                                                                             may make                      in


  one 1
  one      archival copy
       (1) archival  copy of  the Software
                           of the              provided You
                                   Software provided           affix to
                                                         You affix   to such
                                                                         such copy
                                                                               copy all copyright
                                                                                        copyright, confidentiality, and proprietary
                                                                                                   confidentiality and    proprietary                          all


  notices
  notices that
           that appear  on the
                appear on       original. EXCEPT
                            the original    EXCEPT AS     EXPRESSLY
                                                      AS EX                  AUTHORIZED ABOVE
                                                               PRESSLY AUTHORIZED            ABOVE, YOUYOU SHALL      NOT COPY,
                                                                                                              SHALL NOT:       COPY
  IN  WHOLE OR
  IN WHOLE      OR ININ PART
                         PART, MATERIALS
                                 MATERIALS; MODIFY MODIFY THE THE SOFTWARE           REVERSE COMPILE
                                                                     SOFTWARE: REVERSE           COMPILE OR  OR REVERSE
                                                                                                                 REVERSE
  ASSEMBLE ALL
  ASSEMBLE       ALL OROR ANY
                            ANY PORTION
                                  PORTION OF    OF THE    SOFTWARE OR
                                                    THE SOFTWARE;          OR RENT      LEASE DISTRIBUTE,
                                                                                RENT, LEASE,     DISTRIBUTE      SELL OR
                                                                                                                 SELL,    OR
  CREATE
  CREATE DERIVATIVE
              DERIVATIVE WORKS WORKS OF    OF THE
                                               THE MATERIALS
                                                    MATERIALS.
  You
  You  agree   that aspects
       agree that            of the
                    aspects of  the licensed
                                    licensed Materials    including the
                                              Materials, including   the specific         and structure
                                                                         specific design and    structure of
                                                                                                           of individual
                                                                                                              individual programs,
                                                                                                                           programs
  constitute
  constitute trade   secrets andor
              trade secrets   and/or copyrighted   material of
                                       copyrighted material      Cisco You
                                                              of Cisco.  You agree  not to disclose,
                                                                              agree not     disclose    provide,
                                                                                                        provide   or otherwise   make
                                                                                                                      otherwise make                                  to


  available such trade
  available such trade secrets    or copyrighted
                          secrets or  copyrighted  material
                                                   material   in any  form to any third
                                                                 any form          third party without the             written
                                                                                          party without the prior written
                                                                                                                  in
                                                                                                                                consent       to


  of Cisco
  of         You agree
     Cisco. You     agree to implement    reasonable security
                             implement reasonable
                                           to                    measures to
                                                       security measures   to protect  such trade
                                                                              protect such   trade secrets
                                                                                                    secrets and
                                                                                                             and copyrighted
                                                                                                                  copyrighted Material
                                                                                                                                Material.
  Title to the
  Title
           the Materials
            to
                 Materials shall remain
                                  remain solely   with Cisco
                                           solely with
                                                shall
                                                        Cisco.
  This License    effective until terminated
  This License is effective is                You may
                                  terminated. You  may terminate
                                                    until               License at any
                                                        terminate this License           time by destroying
                                                                                     any time     destroying all copies of the
                                                                                                                 copies of the          this                         at                                                all


  Materials
  Materials. This
             This License  will terminate
                  License will  terminate immediately
                                           immediately  without         from Cisco
                                                                 notice from
                                                        without notice                  You fail to
                                                                              Cisco if You          comply with
                                                                                                 to comply  with any                                                       if          fail


  provision of
  provision         License. Upon
            of this License         termination, You
                             Upon termination
                           this                  You must
                                                       must destroy
                                                            destroy all copies  of the
                                                                        copies of  the Materials
                                                                                       Materials.                                        all



  Software, including
  Software    including technical
                         technical data
                                    data, is subject    US export
                                             subject to U.S.         control laws
                                                             export control
                                                                         is   laws, including
                                                                                    including the  US Export
                                                                                              the U.S.
                                                                                                 to     Export Administration
                                                                                                                 Administration Act
                                                                                                                                Act
  and
  and its associated
          associated regulations,
          its          regulations  and may
                                    and  may bebe subject
                                                  subject to
                                                          to export  or import regulations
                                                             export or                         other countries.
                                                                                regulations in other  countries   You agree
                                                                                                                  You  agree to                                                  in                                                          to


  comply strictly with
  comply             with all such
                 strictly          regulations and
                              such regulationsall
                                                     acknowledge that
                                                 and acknowledge    that it has the responsibility to
                                                                            has the                to obtain
                                                                                                      obtain licenses            re
                                                                                                              licenses to export re-     it                                                                                     to


  export   or import Software
  export, or           Software.
  This License
  This License shall be  be governed
                             governed
                           shall         by
                                         by and   construed in accordance
                                             and construed      accordance withwith the   laws of
                                                                                     the laws       the State
                                                                                                of the   State of
                                                                                                        in       of California,   United States
                                                                                                                    California United       States

  of America
  of America, as as if performed
                        performed wholly
                                 if            within the
                                      wholly within               and without
                                                       the state and   without giving     effect to
                                                                                 giving effect    to the
                                                                                                      the principles
                                                                                                      state
                                                                                                           principles ofof conflict
                                                                                                                           conflict of    law If
                                                                                                                                      of law.                                                                                                      If



  any portion
  any            hereof is found
       portion hereof        found to bebe void
                                         is       or unenforceable,
                                            void or  unenforceable
                                                         to             the
                                                                        the remaining     provisions of
                                                                             remaining provisions                 License shall remain
                                                                                                        of this License           remain in full                                      this                      shall                        in    full


  force
  force and
         and effect
              effect. This
                       This License      constitutes the
                              License constitutes         entire License
                                                      the entire             between the
                                                                  License between      the parties     with respect
                                                                                             parties with    respect to  the use of
                                                                                                                      to the        of the
                                                                                                                                       the
  Materials
  Materials
  Restricted   Rights - Ciscos
  Restricted Rights       Cisco's software        provided to non
                                    software is provided             DOD agencies
                                                               non-DOD       agencies with
                                                                             is               RESTRICTED RIGHTS
                                                                                       with RESTRICTED to          RIGHTS andand its supporting
                                                                                                                                       supporting                                                                            its


                                                                                                                   US Government
                                                                                                  C
  documentation
  documentation is provided
                        provided with
                                 is       LIMITED RIGHTS.
                                   with LIMITED        RIGHTS Use, Use duplication,
                                                                         duplication        disclosure by
                                                                                        or disclosure         the U.S.
                                                                                                         by the         Government is subject                                                                                           is


  to the
  to the restrictions
          restrictions asas set forth  in subparagraph
                                forth in   subparagraph "C" of
                                              set               of the   Commercial Computer
                                                                    the Commercial                     Software - Restricted
                                                                                        Computer Software            Restricted Rights clause
                                                                                                                                            clause at                                                                                                        at


  FAR    5222719 In
  FAR 52.227-19.           the event
                       In the  event the                 DOD agency
                                      the sale is to aa DOD    agency, thethe US
                                                                       sale         Governments
                                                                               U.S. Government's
                                                                                  is    to              rights
                                                                                                        rights in software,
                                                                                                                    software supporting
                                                                                                                               supporting                                                     in


  documentation
  documentation, and  and technical     data are
                            technical data        governed by
                                              are governed       the restrictions
                                                             by the   restrictions in the    Technical Data
                                                                                       the Technical       Data Commercial       Items clause
                                                                                                                  Commercial Items        clause at in                                                                                                   at


  DFARS
  DFARS 2522277015
            252.227-7015 and   and DFARS       2277202
                                    DFARS 227.7202.
  DISCLAIMER
  DISCLAIMER OF     OF WARRANTY
                          WARRANTY. ALL       ALL MATERIALS
                                                    MATERIALS ARE           PROVIDED AS
                                                                     ARE PROVIDED                 IS WITH
                                                                                            "AS IS"    WITH ALL  ALL FAULTS.
                                                                                                                       FAULTS CISCO CISCO AND AND
  ITS  SUPPLIERS DISCLAIM
  ITS SUPPLIERS         DISCLAIM ALL          WARRANTIES
                                       ALL WARRANTIES,            EXPRESSED OR
                                                                  EXPRESSED              IMPLIED INCLUDING,
                                                                                   OR IMPLIED,          INCLUDING WITHOUT WITHOUT
  LIMITATION, THOSE
  LIMITATION         THOSE OF   OF MERCHANTABILITY
                                     MERCHANTABILITY, FITNESS      FITNESS FOR FOR A     PARTICULAR
                                                                                      A PARTICULAR             PURPOSE AND
                                                                                                              PURPOSE       AND
  NONINFRINGEMENT OR
  NONINFRINGEMENT                    ARISING FROM
                                OR ARISING        FROM A  A COURSE
                                                            COURSE OF     OF DEALING
                                                                              DEALING, USAGE,USAGE OR    OR TRADE
                                                                                                              TRADE PRACTICE
                                                                                                                        PRACTICE.
  IN
  IN    NO EVENT SHALL
        NO EVENT SHALL CISCO OR ITS
                       CISCO OR               BE LIABLE
                                    SUPPLIERS BE
                                ITS SUPPLIERS           FOR ANY
                                                 LIABLE FOR ANY INDIRECT  SPECIAL
                                                                INDIRECT, SPECIAL,
  CONSEQUENTIAL, OR
  CONSEQUENTIAL     INCIDENTAL DAMAGES
                 OR INCIDENTAL  DAMAGES, INCLUDING,   WITHOUT LIMITATION,
                                          INCLUDING WITHOUT    LIMITATION LOST
                                                                           LOST PROFITS OR
                                                                                PROFITS OR
  LOSS OR DAMAGE
  LOSS OR        TO DATA
          DAMAGE TO      ARISING OUT
                    DATA ARISING OUT OF THE USE
                                     OF THE      OR INABILITY
                                             USE OR           TO USE
                                                    INABILITY TO USE THIS MANUAL EVEN
                                                                     THIS MANUAL, EVEN IF
  CISCO OR
  CISCO OR         SUPPLIERS HAVE
              ITS SUPPLIERS
              ITS                        BEEN ADVISED
                                  HAVE BEEN     ADVISED OF OF THE
                                                               THE POSSIBILITY
                                                                    POSSIBILITY       OF SUCH
                                                                                      OF         DAMAGES In
                                                                                          SUCH DAMAGES.         In no  event
                                                                                                                   no event
  shall Ciscos
  shall Cisco's or
                or its suppliers' its         You whether
                       suppliers liability to You, whether in contract
                                                              contract, tort (including
                                                              liability                 negligence), or otherwise,
                                                                             including negligence        otherwise    exceed
                                                                                                                      exceed the
                                                                                                                        in   the                   tort



  price paid by You
  price paid    You. The   foregoing limitations
                       The foregoing  limitations shall apply          the above
                                                              even if the
                                                        apply even               stated warranty
                                                                           above-stated  warranty fails of
                                                                                                 shall         essential
                                                                                                        of its essential            if                                                              fails        its


  purpose.
  purpose

  The
  The   following information is for FCC
          following information            FCC compliance
                                                  compliance of
                                                        is       of Class
                                                                    Class A A devices:   This equipment
                                                                              devices This      equipment has beenbeen tested
                                                                                                                        tested and
                                                                                                                                 and found
                                                                                                                                      found to

  comply
  comply    with the
            with              for a Class A
                  the limits for              A digital device,
                                                        device pursuant      to part 15
                                                                   pursuant todigital  15 of
                                                                                          of the   FCC rules
                                                                                              the FCC    rules. These
                                                                                                                These limits areare designed
                                                                                                                                     designed   to                                                           limits                                 to


  provide reasonable
  provide   reasonable protection
                          protection against
                                        against harmful     interference when
                                                 harmful interference       when the    equipment is operated
                                                                                   the equipment                         commercial
                                                                                                         operated in aa commercial                                              is                      in


  environment
  environment. This      equipment generates
                   This equipment      generates, uses
                                                    uses, and
                                                            and can   radiate radio
                                                                 can radiate         frequency energy
                                                                               radio-frequency               and if not
                                                                                                    energy and,      not installed and    used in
                                                                                                                                     and used                                                      if         installed                                 in


  accordance with
  accordance     with the
                       the instruction
                           instruction    manual may
                                          manual,   may cause      harmful interference
                                                           cause harmful     interference to radio      communications
                                                                                                 radio communications.       Operation
                                                                                                                             Operation of of this                                                                                                 this


  equipment in aa residential
  equipment          residential area
                      in          area is likely
                                            likely to cause
                                                      cause harmful
                                                              harmful interference
                                                                  is                   to   which case
                                                                         interference, in which      case users
                                                                                                           users will be
                                                                                                                      be required
                                                                                                                          required to correct
                                                                                                                                         correct the
                                                                                                                                                  the     in                                   will                                to


  interference       their own
  interference at their    own expense
                           at    expense.
  The
  The following
        following information
                    information            FCC compliance
                                   is for FCC    compliance of
                                                        is       of Class BB devices     The equipment
                                                                              devices: The     equipment described in this manual                                                                            in this


  generates   and may
  generates and    may radiate radio
                                  radio-frequency      energy. If it is not installed in accordance
                                         frequency energy                                    accordance     with
                                                                                                             If  Ciscos installation
                                                                                                            with Cisco's
                                                                                                                   it    isinstallation
                                                                                                                                   installed               in


  instructions, it may
  instructions      may cause
                          cause interference
                           it
                                  interference with
                                                  with radio    and television
                                                        radio and    television reception
                                                                                 reception. This
                                                                                               This equipment     has been
                                                                                                      equipment has    been tested    and found
                                                                                                                              tested and

  to comply    with the
     comply with     the limits for     Class BB digital device
                                 for aa Class               device  in accordance     with the
                                                                        accordance with     the specifications              15 of  the FCC
                                                                                                                                of the        rules
                                                                                                  specifications in part
                                                                                                                      part 15           FCC rules.
  to                                     limits                                                                    in                                                                              in
                                                                                       digital


  These specifications
  These   specifications are
                           are designed
                                designed to provide       reasonable protection
                                                provide reasonable      protection against
                                                                        to           against such
                                                                                                such interference
                                                                                                      interference in a residential
                                                                                                                          residential                                                                   in


  installation. However
  installation                there is no
                 However, there         no guarantee
                                             guarantee that    interference will
                                                         that interference
                                                             is                will not  occur in a particular
                                                                                    not occur                      installation.
                                                                                                       particular installation                                        in




                                                                                                                                                                                                                                                  ARISTAWSOU0010643
                                                                                                                                                                                                                                                  ARISTA_WSOU_0010643
Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 4 of 11

       You
       You can   determine whether your equipment
             can determine    whether your equipment is causing           interference
                                                               causing interference
                                                                      is
                                                                                         by turning      off lithe
                                                                                            turning it otl.          interference stops
                                                                                                             lfthe interference
                                                                                                                              it              was
                                                                                                                                    stops, it was            it



      probably    caused by
      probably caused     by the   Cisco equipment
                              the Cisco   equipment or  or one
                                                           one ofof its peripheral
                                                                        peripheral devices
                                                                             its
                                                                                     devices. If the   equipment causes
                                                                                                  the equipment   Ifcauses interference       radio
                                                                                                                             interference to radio           to


      or
      or television
          television reception,
                      reception            correct the
                                   try to correct
                                             to         interference by using
                                                    the interference         using one   or more
                                                                                    one or  more ofof the               measures
                                                                                                      the following measures:


        Turn the
      • Turn   the television
                   television oror radio
                                   radio antenna
                                          antenna until thethe interference
                                                           untilinterference stops.
                                                                                 stops

        Move the
      • Move    the equipment
                    equipment to  to one   side or
                                     one side       the other
                                                or the  other of   the television
                                                               of the   television oror radio.
                                                                                        radio

        Move the
      • Move        equipment farther
                the equipment                     from the
                                  farther away from          television or
                                                         the television        radio
                                                                           or radio.
               the equipment
      • Plug the                into an
                   equipment into         outlet that
                                      an outlet           on a
                                                 that is on   a different
                                                             is                      from the
                                                                different circuit from          television
                                                                                           the television
                                                                                          circuit           or radio.
                                                                                                            or          That is,
                                                                                                                radio (That               certain
                                                                                                                                is make certain

      the  equipment and
      the equipment     and the  television or
                             the television   or radio   are on
                                                 radio are                  controlled by different
                                                             on circuits controlled
                                                                           circuits         different circuit breakers
                                                                                                                breakers or   fuses
                                                                                                                           or fuses.)
                                                                                                                                   circuit


      Modifications                       not authorized by Cisco Systems Inc could void the FCC approval and negate your
      Modifications to          product not
                       to this product
                                 this
                                               authorized by Cisco Systems, Inc. could void the FCC approval and negate your
      authority to
      authority   to operate   the product
                     operate the    product.
      The
      The following     third-party
            following third   party software     may be
                                      software may     be included
                                                          included with      your product
                                                                      with your    product and
                                                                                            and will be
                                                                                                      be subject
                                                                                                          subject to the
                                                                                                                      the software
                                                                                                                       willsoftware license

      agreement
      agreement:
      CiscoWorks
      Cisco Works           software and documentation are based
                            software and documentation are based in part    on HP
                                                                       part on HP Open
                                                                              in             under license from the HewlettPackard
                                                                                       View under
                                                                                   OpenView        license from the Hewlett-Packard
      Company. HP
      Company     OpenView
               HP Open View              is aa trademark
                                            is trademark of
                                                         of the HewlettPackard
                                                            the Hewlett-Packard   Company
                                                                                  Company. Copyright
                                                                                            Copyright© 0 1992,
                                                                                                          1992 1993  HewlettPackard
                                                                                                                1993 Hewlett-Packard

      Company
      Company.
      The
      The  Cisco  implementation of
           Cisco implementation        TCP header
                                   of TCP    header compression
                                                     compression is an   adaptation of
                                                                      an adaptation      a program
                                                                                      of a
                                                                                      is   program developed
                                                                                                    developed by the
                                                                                                                 the University ofof

      California, Berkeley
      California             UCB as part ofUCB's
                   Berkeley (UCB)            of UCBs public
                                                 as            domain version
                                                        public domain   version of
                                                                                of the  UNIX operating
                                                                                    the UNIX             system All
                                                                                               operating system.            reserved
                                                                                                                 All rights reserved.
      Copyright©
      Copyright  0 1981
                    1981, Regents
                           Regents ofof the
                                        the University
                                            University of  California
                                                        of California.
      Network Time Protocol NTP
      Network   Time   Protocol  (NTP). Copyright©
                                          Copyright  0  1992,  David L
                                                        1992 David              The University of
                                                                         Mills The
                                                                      L. Mills.                      Delaware makes
                                                                                                  of Delaware makes nono

                       about the
      representations about                   of this software
                              the suitability of                for any purpose.
                                                      software for
      representations                       suitability     this
                                                                        purpose

      Point to  Point Protocol
      Point-to-Point  Protocol. Copyright
                                Copyright© 0 1989  CarnegieMellon University
                                             1989, Carnegie-Mellon  University. All
                                                                                All rights
                                                                                     rights reserved. The name of
                                                                                            reserved The         of the
                                                                                                                    the


      University may
      University  may not
                      not be
                          be used
                             used to endorse
                                     endorse    promote products
                                             or promote
                                             or  to     products derived from this software
                                                                 derived from                 without specific
                                                                                    software without  specific prior
                                                                                                               prior written
                                                                                                                     written
                                                                                                                   this


      perm1ss1011.
      permission


      The
      The  Cisco
           Cisco implementation
                  implementation of   TN3270 is an
                                   of TN3270    an adaptation   of the
                                                    adaptation of
                                                            is         TN3270 curses,
                                                                   the TN3270,   curses and
                                                                                        and termcap
                                                                                             termcap programs
                                                                                                       programs developed
                                                                                                                developed   by
      the
      the University
          University  of
                      of California,
                         California Berkeley  UCB as
                                     Berkeley (UCB)  as part of UCBs public
                                                        part ofUCB's    public domain  version of
                                                                               domain version   of the UNIX operating
                                                                                                   the UNIX  operating system.
                                                                                                                        system
      All rights reserved
      All rights           Copyright©
                 reserved. Copyright  0 19811988
                                         1981-1988, Regents
                                                    Regents  of the
                                                             of                 of California.
                                                                the University of  California


      Cisco incorporates
      Cisco incorporates Fastmac
                           Fastmac and TrueView
                                   and True        software and
                                            View software   and the
                                                                the RingRunner
                                                                     RingRunner chip in somesome Token
                                                                                                   Token Ring products    Fastmac
                                                                                                               products. Fastmac
                                                                                                                          in



      software    licensed to Cisco by Madge
      software is licensed
                  is                 to       Networks Limited,
                                       Madge Networks    Limited and
                                                                   and the
                                                                       the RingRunner
                                                                            RingRunner chip is licensed
                                                                                                  licensed to Cisco by Madge NV
                                                                                                                    by Madge   NV.     is     to


      Fastmac
      Fastmac, RingRunner
                RingRunner, and   TrueView
                              and True View are trademarks  and in some
                                                trademarks and      some jurisdictions
                                                                          jurisdictions
                                                                                      in             trademarks of
                                                                                         registered trademarks
                                                                                         registered                 Madge
                                                                                                                 of Madge

      Networks   Limited Copyright
      Networks Limited.    Copyright©C 1995,
                                        1995 Madge    Networks Limited.
                                             Madge Networks      Limited All
                                                                           All rights reserved.
                                                                                       reserved


      XRemote
      XRemote                trademark of Network
                       is aa trademark
                       is                  Network Computing  Devices Inc
                                                   Computing Devices,   Inc. Copyright
                                                                             Copyright© 0 1989,   Network Computing
                                                                                           1989 Network      Computing Devices    Inc
                                                                                                                        Devices, Inc.,
      Mountain
      Mountain         View
                       View, California     NCD makes
                                California. NCD       no representations
                                                makes no representations about  the suitability of
                                                                          about the             of this software
                                                                                                        software for
                                                                                                                 for any
                                                                                                                     any purpose.
                                                                                                            suitability  purpose       this



      The
      The   X
            X Window
              Window System is aa trademark
                     System is    trademark of
                                            of the X Consortium
                                               the X             Cambridge Massachusetts
                                                     Consortium, Cambridge,                All rights
                                                                            Massachusetts. All        reserved
                                                                                               rights reserved.


      Cisco          has more
      Cisco Systems has  more than
                                than 200
                                     200 otlices
                                         offices in the following countries
                                                    the following countries and
                                                                 in         and regions. Addresses phone
                                                                                regions Addresses, phone numbers
                                                                                                         numbers, and
                                                                                                                  and fax
                                                                                                                      fax

      numbers
      numbers are        on the
              are listed on the Cisco  Web site at wwwciscocomgooffices
                                 Cisco Web
                            listed                 www.cisco.com/go/offices .
                                                          site   at




      Argentina Australia
      Argentina   Aush·alia Austria Belgium Brazil
                            Aush·ia Belgium  Brazil Bulgaria Canada Chile
                                                    Bulgaria Canada        China PRC
                                                                     Chile China       Colombia Costa
                                                                                 PRC Colombia    Costa Rica
                                                                                                        Rica Croatia  Czech
                                                                                                             Croatia Czech

      Republic Denmark
      Republic             Dubai, UAE
                 Denmark Dubai     UAE Finland
                                        Finland France
                                                France Germany    Greece Hong Kong SAR
                                                        Germany Greece                SAR Hungary
                                                                                           Hungary India
                                                                                                    India Indonesia Ireland
                                                                                                                     Ireland
      Israel Italy Japan
      Israel             Korea Luxembourg
                   Japan Korea
               Italy            Luxembourg Malaysia     Mexico The
                                              Malaysia Mexico    The Netherlands New Zealand
                                                                     Netherlands New            Norway Peru
                                                                                       Zealand Norway    Peru Philippines  Poland
                                                                                                              Philippines Poland
      Portugal Puerto
      Portugal         Rico Romania
                Puerto Rico  Romania Russia
                                       Russia Saudi Arabia Scotland
                                              Saudi Arabia  Scotland Singapore
                                                                     Singapore Slovakia Slovenia
                                                                               Slovakia  Slovenia South
                                                                                                  South Africa
                                                                                                        Africa Spain   Sweden
                                                                                                               Spain Sweden

      Switzerland   Taiwan Thailand
      Switzerland Taiwan              Turkey Ukraine
                            Thailand Turkey   Ukraine United  Kingdom United
                                                      United Kingdom    United States
                                                                               States Venezuela  Vietnam Zimbabwe
                                                                                      Venezuela Vietnam    Zimbabwe


      Copyright
      Copyright              4          © 2003 Cisco Systems,
                                        © 2003,               Inc All
                                                     Systems Inc.     rights reserved.
                                                                  All rights           AccessPath, AtmDirector
                                                                             reserved AccessPath                Browse with
                                                                                                   AtmDirector, Browse         Me
                                                                                                                          with Me,

      CCDA
      CCDA,                             CCDE
                                        CCDE, CCDP   CCIE CCNA
                                              CCDP, CCIE,         CCNP CCSI,
                                                           CCNA, CCNP,            CD PAC CiscoLink
                                                                           CCSI CD-PAC,               the Cisco
                                                                                           CzscoLink, the       Net Works
                                                                                                          Cisco Net        logo the
                                                                                                                    Works logo, the

      Cisco
      Cisco                             Powered
                                        Powered Network
                                                Network logo
                                                           Cisco Systems Networking
                                                           Cisco
                                                        logo,                             Academy Fast
                                                                           Networking Academy,       Fast Step   Follow Me
                                                                                                           Step, Follow       Browsing
                                                                                                                          Me Browsing,
      FormShare  FrameShare GigaStack
      FormShare, FrameShare, GigaStack,          IGX Internet
                                                 IGX,   Internet Quotient,
                                                                  Quotient  IPVC
                                                                            IP/VC, iQ Breakthrough
                                                                                         Breakthrough, iQ Expertise,
                                                                                                             Expertise   iQ FastTrack,   the
                                                                                                                             FastTrack the

      iQ logo,
      iQ             Net Readiness
           logo iQ Net    Readiness Scorecard,    MGX the
                                      Scorecard MOX,      the Networkers
                                                              Networkers logo,             RateMUX ScriptBuilder,
                                                                                  Packet RateMUX,
                                                                           logo Packet,                 ScriptBuilder   ScriptShare,
                                                                                                                        ScriptShare

      SlideCast,
       SlideCast    SMARTnet      TransPath Unity,
                    SMARTnet, TransPath,       Unity Voice     LAN Wavelength
                                                       Voice LAN,     Wavelength Router,
                                                                                    Router and    WebViewer
                                                                                             and Web               trademarks of
                                                                                                       Viewer are trademarks    of Cisco
                                                                                                                                    Cisco

       Systems Inc
      Systems,    Inc.; Changing
                        Changing the    Way We
                                    the Way   We Work
                                                  Work, Live
                                                           Live, Play, and Learn
                                                                 Play and   Learn, Discover        Thats Possible
                                                                                    Discover All That's    Possible, and
                                                                                                                       and Empowering
                                                                                                                           Empowering the the

      Internet
      Internet Generation      are service
                 Generation, are            marks of
                                   service marks   of Cisco   Systems, Inc
                                                      Cisco Systems            and Aironet,
                                                                        Inc.; and  Aironet ASIST,      BPX Catalyst
                                                                                              ASIST BPX,                Cisco the
                                                                                                             Catalyst, Cisco,  the Cisco
                                                                                                                                    Cisco

      Certified Internetwork
      Certified                  Expert Logo
                  Internetwork Expert    Logo, Cisco    IOS the
                                                Cisco !OS,    the Cisco
                                                                  Cisco IOS logo,   Cisco Systems,
                                                                              logo Cisco              Cisco Systems Capital,
                                                                                            Systems Cisco                       the Cisco
                                                                                                                        Capital the  Cisco

      Systems logo
                 logo, EnterpriseSolver
                        Enterprise/Solver, EtherChannel,      EtherSwitch, FastHub,
                                             EtherChannel EtherSwitch        FastHub FastSwitch,
                                                                                        FastSwitch   IOS,  IPTV LightStream,
                                                                                                     IOS IP/TV,                    MICA
                                                                                                                    LightStream MICA,
      Network
      Network Registrar,
                  Registrar  PIX
                             PIX, Post-Routing,
                                    Post Routing    Pre-Routing,
                                                    Pre Routing Registrar,     StrataView Plus
                                                                   Registrar StrataView     Plus, Stratrn, SwitchProbe TeleRouter,
                                                                                                  Stratm SwitchProbe,      TeleRouter   and
                                                                                                                                        and

      VCO
      VCO are     registered trademarks
              are registered trademarks of of Cisco  Systems Inc
                                              Cisco Systems,    Inc. andor
                                                                     and/or its affiliates in the
                                                                                               itsUS and
                                                                                              the U.S.      certain other
                                                                                                        and certain
                                                                                                     affiliates   in other countries.
                                                                                                                           countries




      All other brands
      All other brands, names
                        names, or trademarks mentioned
                               or trademarks  mentioned in this document      Web site are
                                                                document or Web
                                                                              in   thisare the
                                                                                           the property  of their respective
                                                                                                property of       respective
                                                                                                                         site                      their


      owners
      owners. The
              The  use of
                   use of the word partner
                          the word         does not imply a partnership
                                   partner does             partnership relationship between Cisco
                                                                        relationship between   Cisco and
                                                                                                     and any
                                                                                                          any other company.
                                                                                                                     company
      0104R
      (0104R)


      Book
      BookTitle, Revision xxx
          Title Revision  xx.x: Student Guide
                                Student Guide

                   2003 Cisco Systems,
      Copyright© 2003,
      Copyright                 Systems Inc
                                         Inc.
      All rights reserved
      All rights                      USA
                           Printed in USA.
                 reserved. Printed           in




                                                                                                                                                           ARISTAWSOU0010644
                                                                                                                                                           ARISTA_WSOU_0010644
Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 5 of 11




                                                                    ARISTA_WSOU _ 0010645
                                                                   ARISTAWSOU0010645
    Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 6 of 11




Course Overview
Course Overview

Intended Audience
Intended Audience
                This course
                This course is for
                              is                            who need
                                   technical professionals who
                               for technical                          to know
                                                                 need to know how
                                                                                how to
                                                                                    to

                implement   broadband
                implement broadband aggregation
                                        aggregation on  the  Cisco 10000  Series router
                                                     on the Cisco 10000 Series router.
                The
                The following      considered the
                    following are considered                 audience for
                                               the primary audience   for this course
                                                                          this course:
                •   Customer technicians
                    Customer technicians
                •   Cisco System Engineers SEs
                    Cisco System Engineers (SEs)
                •                      SIs
                    System Integrators (Sis)
                    System Integrators



Course Level
Course Level
                This course
                This course is basic
                              is     and intermediate
                               basic and intermediate training
                                                      training for the topics
                                                               for the        that it
                                                                       topics that  it


                covers
                covers.

Prerequisites
Prerequisites

                Students
                Students attending
                          attending this course should have successfully
                                                should have              completed the
                                                            successfully completed the
                following training:
                following training


                •   Interconnecting Cisco Network
                    Interconnecting Cisco Network Devices ICND or
                                                  Devices (ICND) or equivalent
                                                                    equivalent

                    experience
                    experience


                •   Campus    ATM CATM
                              ATM (CATM) or equivalent
                                            equivalent experience
                                                       experience


                •   Basic DSL
                    Basic DSL End
                                End To End Architecture
                                    To End  Architecture - either
                                                           either video
                                                                  video on demand or
                                                                        on demand
                    leader led or equivalent experience
                    leader-led or equivalent experience




© 2003
© 2003 Cisco
       Cisco Systems  Inc
             Systems, Inc.               Version 10
                                         Version 1.0                                      v
                                                                                          V




                                                                                          ARISTAWSOU0010646
                                                                                          ARISTA_WSOU_0010646
    Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 7 of 11




                                                                           Module 8
                                                                           Module
   Cisco 10000
   Cisco 10000 Series        Hardware Overview
                      Router Hardware
               Series Router          Overview




Overview
Overview

Description
Description

                In this module
                In this module you         about use
                                you learn about  use of the Cisco 10000
                                                                     10000 Series  Router
                                                                           Series Router

                hardware in broadband     aggregation implementations
                hardware in broadband aggregation                                module
                                                        implementations. This module
                includes  descriptions and
                includes descriptions  and capabilities  of the
                                            capabilities of the chassis   PRE 2 and
                                                                 chassis, PRE-2,  and line cards
                                                                                      line cards

                used  with broadband
                used with broadband aggregation          well     functional block
                                       aggregation, as well as functional block diagrams of
                                                      as      as                              of

                the hardware
                the  hardware and   packet processing.
                               and packet  processing



Objectives
Objectives
                After completing
                After            this module
                      completing this module, you will    able to
                                                  will be able       the following:
                                                               to do the following


                •   Describe how
                    Describe how the
                                 the Cisco 10000 router
                                     Cisco 10000 router is used in typical
                                                           used in
                                                           is              broadband
                                                                   typical broadband

                    deployments
                •   Describe the
                    Describe the Cisco 10000 router
                                 Cisco 10000        chassis components
                                             router chassis components
                •            Cisco 10000
                    Identify Cisco 10000 router
                                         router functional
                                                functional components,
                                                           components  interconnections,
                                                                       interconnections

                    and operation
                    and operation


                •   Describe PRE
                    Describe PRE-2 2 architecture
                                     architecture and
                                                  and operation   including the
                                                       operation, including     route
                                                                            the route
                    processor, forwarding
                    processor  forwarding processor,  and PXF
                                           processor and PXF

                •   Trace the flow of a packet through the
                    Trace the flow of a packet through     PRE 2
                                                       the PRE-2
                •   Describe the
                    Describe  the Cisco 10000 router
                                  Cisco 10000 router high
                                                     high-availability hardware and
                                                          availability hardware and
                    functions
                    functions
                •   Describe
                    Describe the          and functions of Cisco 10000
                             the features and                    10000 router
                                                                       router line cards
                                                                                   cards

                    used with broadband
                    used with broadband aggregation
                                          aggregation deployments
                                                      deployments




©
© 2003 Cisco Systems,
  2003 Cisco Systems Inc
                      Inc.                        10
                                          Version 1.0                                        81
                                                                                             8-1




                                                                                          ARISTAWSOU0010658
                                                                                          ARISTA_WSOU_0010658
        Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 8 of 11

Cisco 10000 Series
Cisco 10000        Router Hardware
            Series Router Hardware Overview
                                   Overview                                         Module
                                                                                    Module 88




Cisco 10000
Cisco 10000 Series Router Architecture
            Series Router              Overview
                          Architecture Overview
              The
              The pages
                  pages  that follow
                         that follow provide      overview of
                                     provide an overview    of the
                                                               the Cisco 10000 router
                                                                   Cisco 10000 router

              architecture  The
              architecture. The following              presented
                                following topics are presented:
                                           topics  are


              •   Functional Block Diagram
                  Functional Block Diagram
              •   Buffer Management
                  Buffer Management
              •   Router
                  Router Backplane
                         Backplane




818
8-18                                   Version 10
                                      Version  1.0                      Broadband Aggregation
                                                           Implementing Broadband Aggregation




                                                                                           ARISTAWSOU0010675
                                                                                           ARISTA_WSOU_0010675
    Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 9 of 11

Module 8
Module 8                                                                          Cisco 10000 Series
                                                                                  Cisco 10000        Router Architecture
                                                                                              Series Router Architecture Overview
                                                                                                                         Overview




Cisco 10000
Cisco 10000 Series Router Architecture
            Series Router Architecture Overview
                                       Overview




                             l,,,111111111111111111111111111111111111111111111111111111111111111111111111 11111111
                                        1111111111111111111111111111111111111111111111111111111111111111IIII
                                                                                                                     I   cmcocom
                                                                                                                         C1
                                                                                                                          sco.com


          Functional Block
        • Functional Block Diagram

          Buffer Management
        • Buffer Management
          Router Backplane
        • Router Backplane




©
© 2003       Systems, Inc
  2003 Cisco Systems  Inc.                                     10
                                                       Version 1.0                                                              819
                                                                                                                                8-19



                                                                                                                               ARISTAWSOU0010676
                                                                                                                               ARISTA_WSOU_0010676
        Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 10 of 11

Cisco 10000 Series
Cisco 10000        Router Hardware
            Series Router Hardware Overview
                                   Overview                                                   Module
                                                                                              Module 88




Functional Block Diagram
Functional Block
              The
              The major
                  major     functional components that make
                            functional components that make up the
                                                               the Cisco 10000 router
                                                                   Cisco 10000 router are

              the PRE Iron
              the PRE, Iron Bus  and line
                            Bus, and line cards
                                          cards.

PRE 2
PRE-2
              The PRE
              The PRE   is designed
                           designed for
                           is                        and high
                                        reliability and
                                    for reliability       high availability.
                                                               availability It
                                                                             It uses an
                                                                                uses an

              advanced route processor redundancy RPR
              advanced route processor redundancy              feature for
                                                        (RPR) feature       automatic failover.
                                                                        for automatic   failover

              The PRE
              The      is composed
                  PRE is   composed of       main sections
                                        two main
                                     of two                           processor and
                                                                route processor
                                                    sections, a route             and a
              forwarding processor
              forwarding  processor.
              Route Processor
              Route Processor

              The
              The   route processor p rovides
                     route processor provides standard Cisco IOS
                                              standard Cisco     functionality for
                                                             IOS functionality for:
              •     Chassis
                    Chas     management
                         sis management
              •     System initialization
                    System initialization
              •     Routing protocol updates
                    Routing protocol updates


              •     Route processor redundancy RPR
                    Route processor redundancy (RPR)
              •     CLI and SNMP functionality
                        and SNMP functionality



              Forwarding Processor
              Forwarding Processor

              The forwarding
              The forwarding      processor provides
                                  processor              following IP
                                                     the following
                                            provides the              functions
                                                                   IP functions:
              •     IP forwarding
                    IP forwarding
              •     Packet buffering
                    Packet buffering
              •     Layer 3 features
                    Layer 3 features


              •     QoS features
                    QoS features


              Three main components make up the
              Three main components make    the forwarding
                                                forwarding processor:
                                                           processor

              •     Parallel eXpress Forwarding PXF
                    Parallel eXpress Forwarding             engine - aa 2-dimensional
                                                     (PXF) engine       2 dimensional array of

                    64 CPUs
                    64        that forward
                       CPUs that            IP
                                   forward IP packets
                                                packets. Processor-intensive
                                                           Processor intensive tasks
                                                                                tasks such as

                    policy routing
                    policy                  of service
                           routing, quality of           QoS and statistics
                                               service (QoS),                  collection are
                                                                    statistics collection


                    segmented   and distributed
                    segmented and    distributed to   columns of
                                                  to columns   of multiple processors.
                                                                            processors


              •     Packet Buffers
                    Packet Buffers - buffer packets processed
                                     buffer packets           by the
                                                    processed by     PXF engine.
                                                                 the PXF engine


              •     Cobalt ASIC
                    Cobalt             provides buffer
                            ASIC - provides       buffer management and Iron        Bus data
                                                                              Iron Bus   data flow
                                                                                                flow

                    control. ItIt controls
                    control                the flow
                                  controls the        of packets
                                                flow of                the line
                                                         packets from the        cards to the
                                                                            line cards      the

                    forwarding processor
                    forwarding     processor, ensuring
                                               ensuring that thethe PXF
                                                                    PXF does         become
                                                                          does not become

                    overloaded
                    overloaded. In addition
                                    In addition, it manages
                                                it  manages the queuing
                                                               the            and
                                                                   queuing and dequeuing
                                                                                   dequeuing of  of

                    packets to
                    packets       the  256MB
                             to the 256MB packet        buffers  under  the  direction  of the
                                               packet buffers under the direction of the PXF.   PXF


820
8-20                                       Version 10
                                           Version 1.0                         Broadband Aggregation
                                                                  Implementing Broadband Aggregation




                                                                                                       ARISTAWSOU0010677
                                                                                                       ARISTA_WSOU_0010677
   Case 6:20-cv-01083-ADA Document 28-8 Filed 07/26/21 Page 11 of 11

Module 8
Module 8                                                                                                                                   Functional Block
                                                                                                                                           Functional       Diagram
                                                                                                                                                      Block Diagram




Functional
Functional Block
           Block Diagram




                                        mr11111111111111111111111111111111111111111111111111111111111111111111111
                                               l,,,111111111111111111111111111111111111111111111111111111111111111111111111 11111111   I            csc0
                                                                                                                                                    C1    COM
                                                                                                                                                      sco.com
                                                                                                     IP forwarding
                                                                                                 •   IP forwarding
                                                                                                 •   L3 features
                                                                                                     L3  features
       •   Routing protocols
           Routing     protocols
           CLI                                                                                   •   Packet
                                                                                                     Packet   buffering
                                                                                                              buffering
       •   CLI
       •   SNMP
           SNMP                                                                                  •   QoS features
                                                                                                     QoS   features


                                                                                                                                                       sr
       •   Chassis management
           Chassis     management
                                                 PRE 2
           Initialization
       •   Initialization
                                                 PRE-2                                                       Processor
                                                                                                  Forwarding Processor
                                                                                                  Forwarding

                                     Route                                                                      PXF
                                                                                                                PXF
                                   processor
                                                                    Parallel eXpress Forwarding
                                                                    Parallel eXpress Forwarding engine
                                                                                                engine                                          Packet
                                                                                                                                                Packet

                               In                                               Cobalt buffer
                                                                                                                                                buffers
                                                                                                                                                buffers
                                                                                Cobalt buffer

                                                                              and IO
                                                                              and 1/0  control
                                                                                       control
                                                              Nit




           •   Media
               Media   interface
                        interface
           •   Framers
               Framers and
                       and      multiplexers
                                multiplexers

           •              data links
               Facility data
               Facility        links
           •   Link level clocking
               Link-level   clocking
           •   SAR
               SAR for(for ATM
                           A TM only
                                 only)


                                                                          Line card                           Line card                    Line card




©
© 2003       Systems, Inc
  2003 Cisco Systems  Inc.                                                     10
                                                                       Version 1.0                                                                            821
                                                                                                                                                              8-21




                                                                                                                                                            ARISTAWSOU0010678
                                                                                                                                                            ARISTA_WSOU_0010678
